Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 02/25/2022, the Applicant elected Invention I (Group I) encompassing claims 1-20 with traverse on the ground that the restriction requirement had failed to show that there was serious burden in search and examination of all of the claims on 04/18/2022. Examiner respectfully disagrees, because the restriction requirement did point out that Invention I and Invention II each has attained a separated classification (see page 2 of the restriction requirement which states that Group I is classified in H01L25/0657 which is separately classified from Group II classified in H01L21/4853.
	The requirement is still deemed proper and is therefore made FINAL.
	Group II encompassing claims 21-26 have been withdrawn. Group I encompassing claims 1-20 are examined below. 


Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 03/15/2022 ("03-15-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-15-22 IDS is being considered by the examiner.


CLAIM INTERPRETATION (invoking 35 U.S.C. §112(f))

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Here, "means for first interconnection", "means for second interconnection" and "means for third interconnection" are all being interpreted under 35 U.S.C. 112(f), because they do not recite sufficient structure or material to entirely perform the recited function of providing interconnection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement, because the claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed.
Independent claim 11 fails to comply with the written description requirement, because claim 11 recites "means for first interconnection", "means for second interconnection" and "means for third interconnection" which all invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action) for reciting means without reciting sufficient structure or material to entirely perform the recited function of providing interconnection.
Claim 11 cannot import an example from the specification to ascertain corresponding structure(s) that provide the underlying claimed "interconnection" function. As such, claim 11 recites function of the "interconnection" that have no limits and covers every conceivable means for achieving the stated function.  Accordingly, the disclosure is not commensurate with the scope of the claims.
	Claims 14-20 are rejected for depending on the rejected independent claim 1.

	
	The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Here, the independent claim 11 is indefinite, because "means for first interconnection", "means for second interconnection" and "means for third interconnection" which all invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). It is unclear what the corresponding structure(s) are for "means for first interconnection", "means for second interconnection" and "means for third interconnection" (see Claim Interpretation above).  One cannot import limitations of specific examples from the specification into the claims. The written description fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function.  That is, one of ordinary skill in the art would not be able to determine its structural or functional equivalence of "means for first interconnection", "means for second interconnection" and "means for third interconnection." Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim? 
Claims 14-20 are indefinite, because they depend from the indefinite claim 11. 

In order to successfully traverse the 35 U.S.C. 112(b) rejections above, the Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear how "a solder resist layer located over the surface of the at least one second dielectric" has been recited to have first, second and third portions that touches the plurality of first interconnects, second interconnects and third interconnects, respectively, when a plurality of first interconnects, a plurality of second interconnects and a plurality of second interconnects are all located over a surface of the at least one first dielectric layer.
	Claims 2-10 are indefinite, because they depend from the indefinite claim 1. 
	Claim 10 is further indefinite, because it is unclear whether claim 10 is reciting a substrate or a device that has incorporated the substrate.
	The independent claim 11 is indefinite, because it is unclear how "a solder resist layer located over the surface of the at least one second dielectric" has been recited to have first, second and third portions that touches the means for first interconnection, means for second interconnections and means for third interconnections, respectively, when means for first interconnection, means for second interconnection and means for third interconnection are all located over a surface of the at least one first dielectric layer.
	Claims 12-20 are indefinite, because they depend from the indefinite claim 11. 

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8-12, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2011/0316170 A1 to Muramatsu to et al. ("Muramatsu") (cited in the 03-15-22 IDS).
Figs. 1(a)-(c) of Muramatsu have been annotated to support the rejection below:


    PNG
    media_image2.png
    453
    475
    media_image2.png
    Greyscale

[AltContent: textbox (INT2)]
[AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (INT1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (INT3)][AltContent: arrow]
    PNG
    media_image3.png
    185
    488
    media_image3.png
    Greyscale



[AltContent: textbox (30a)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (INT2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (INT1)][AltContent: arrow][AltContent: textbox (32L)][AltContent: arrow][AltContent: textbox (R)]
    PNG
    media_image4.png
    181
    486
    media_image4.png
    Greyscale

[AltContent: textbox (INT3)]


	Regarding independent claim 1, Muramatsu teaches a substrate (see Figs. 1(a)-1(c) as annotated below) comprising:
	a core layer 11 (para [0060] - "The substrate main body 10 includes a core substrate 11 and a plurality of insulating layers 12 and 13.") comprising a first surface S1 and a second surface S2;
	at least one first dielectric layer 12 located over the first surface S1 of the core layer 11;
	at least one second dielectric layer 13 located over the second surface S2 of the core layer 11;
	a plurality of first interconnects INT1 located over a surface of the at least one first dielectric layer 12;
	a plurality of second interconnects INT2 located over the surface of the at least one first dielectric layer 12;
	a plurality of third interconnects INT3 located over the surface of the at least one first dielectric layer 12,
		wherein the plurality of third interconnects INT3 is coupled to the plurality of first interconnects INT1, and
		wherein the plurality of third interconnects INT3 and the plurality of second interconnects INT2 are co-planar to the plurality of first interconnects INT1 (see Fig. 1(b)); and
	a solder resist layer 30 (para [0062] - "The solder resist layer 30 includes a solder resist layer 31 formed in a region corresponding to the recess 30a, a solder resist layer 32 formed in a region outward from the recess 30a, and a solder resist layer 33 formed in a region inward from the recess 30a. The solder resist layer 31, the solder resist layer 32, and the solder resist layer 33 are formed integrally.") located over the surface of the at least one second dielectric layer 13, the solder resist layer 30 comprising a first portion 32L, a second portion 32R, and a third portion 33,
		wherein the first portion 32L of the solder resist layer 30 that is touching the plurality of first interconnects INT1 includes a first thickness (near recess 30a) that is less than a thickness of the plurality of first interconnects INT1,
		wherein the second portion 32R of the solder resist layer 70 that is touching the plurality of second interconnects INT2 includes a second thickness (away from the recess 30a; see Fig. 1(b) and Fig. 1(c)) that is greater than a thickness of the plurality of second interconnects INT2, and
		wherein the third portion 33 of the solder resist layer 30 is located over a top surface and a side surface of the plurality of third interconnects 71 (see Fig. 1(b)).
	Regarding claim 2, Muramatsu teaches wherein the plurality of first interconnects INT1 includes a plurality of pad interconnects, and wherein the plurality of third interconnects INT3 includes a plurality of traces interconnects (see Figs. 1(a)-1(c)).
	Regarding claim 4, Muramatsu teaches the plurality of first interconnects INT1 and the plurality of third interconnects INT3 that are located in an integrated device 50 escape portion of the substrate. 
	Regarding claim 8, Muramatsu teaches the plurality of third interconnects INT3 that is completely covered by the solder resist layer 30. 
	Regarding claim 9, Muramatsu teaches the plurality of first interconnects INT1, the plurality of second interconnects INT2 and the plurality of third interconnects INT3 are located on a same metal layer of the substrate. 
	Regarding claim 10, wherein clause of "wherein the substrate that is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle" has been interpreted to be directed to an intended use of the claimed substrate so the wherein clause does not structurally distinguish the claimed substrate over that of Muramatsu. This interpretation is reasonable, because claim 10 is recited a substrate per se and not a device comprising the substrate. If claim 10 were interpreted as a device comprising the substrate, then it would raise indefiniteness issue as it would be unclear what the metes and bounds of claim 10 are since claim 10 is reciting a substrate, and not a device in the preamble. 
	The substrate taught by Muramatsu is reasonably capable of being used in a device as recited in the wherein clause above as Muramatsu recognizes that the substrate can be incorporated in electronic devices (para [0003] - "Electronic devices have been miniaturized while implementing more functions. As a result, the semiconductor devices used in such electronic devices have become smaller, while being more integrated and include more terminals. The reliability required for such semiconductor devices has also increased. Such a semiconductor device generally has a structure in which a semiconductor chip is mounted on a wiring substrate. Thus, the miniaturization and increased integration of a semiconductor chip has miniaturized and highly integrated connection terminals of the wiring substrate. A flip-chip mounting technique is thus often used for mounting on a semiconductor chip.").
	
	Regarding independent claim 11, Muramatsu teaches an apparatus (para [0029] - "FIG. 1(a) is a schematic plan view showing a semiconductor device..."; see Figs. 1(a)-1(c) as annotated below) comprising:
	an integrated device 50 (para [0058] - "a semiconductor chip 50"); 
	a substrate coupled to the integrated device 50, the substrate comprising:
	a core layer 11 (para [0060] - "The substrate main body 10 includes a core substrate 11 and a plurality of insulating layers 12 and 13.") comprising a first surface S1 and a second surface S2;
	at least one first dielectric layer 12 located over the first surface S1 of the core layer 11;
	at least one second dielectric layer 13 located over the second surface S2 of the core layer 11;
	means for first interconnects INT1 located over a surface of the at least one first dielectric layer 12;
	means for second interconnects INT2 located over the surface of the at least one first dielectric layer 12;
	means for third interconnects INT3 located over the surface of the at least one first dielectric layer 12,
		wherein the means for third interconnects INT3 is coupled to the plurality of first interconnects INT1, and
		wherein the means for third interconnects INT3 and the means for second interconnects INT2 are co-planar to the means for first interconnects INT1 (see Fig. 1(b)); and
	a solder resist layer 30 (para [0062] - "The solder resist layer 30 includes a solder resist layer 31 formed in a region corresponding to the recess 30a, a solder resist layer 32 formed in a region outward from the recess 30a, and a solder resist layer 33 formed in a region inward from the recess 30a. The solder resist layer 31, the solder resist layer 32, and the solder resist layer 33 are formed integrally.") located over the surface of the at least one second dielectric layer 13, the solder resist layer 30 comprising a first portion 32L, a second portion 32R, and a third portion 33,
		wherein the first portion 32L of the solder resist layer 30 that is touching the means for first interconnects INT1 includes a first thickness (near recess 30a) that is less than a thickness of the means for first interconnects INT1,
		wherein the second portion 32R of the solder resist layer 70 that is touching the means for second interconnects INT2 includes a second thickness (away from the recess 30a; see Fig. 1(b) and Fig. 1(c)) that is greater than a thickness of the means for second interconnects INT2, and
		wherein the third portion 33 of the solder resist layer 30 is located over a top surface and a side surface of the means for third interconnects 71 (see Fig. 1(b)).
	Regarding claim 12, Muramatsu teaches wherein the means for first interconnects INT1 includes a plurality of pad interconnects, and wherein the means for third interconnects INT3 includes a plurality of traces interconnects (see Figs. 1(a)-1(c)).
	Regarding claim 14, Muramatsu teaches the means for first interconnects INT1 and the means for third interconnects INT3 that are located in an integrated device 50 escape portion of the substrate. 
	Regarding claim 18, Muramatsu teaches the means for third interconnects INT3 that is completely covered by the solder resist layer 30. 
	Regarding claim 19, Muramatsu teaches the means for first interconnects INT1, the means for second interconnects INT2 and the means for third interconnects INT3 are located on a same metal layer of the substrate. 
	Regarding claim 20, wherein clause of "wherein the apparatus includes a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle" has been interpreted to be directed to an intended use of the claimed apparatus as there does not appear to be any structural features of the device recited in claim 20 that is recited in the body of its base claim 11. Thus, the wherein clause does not structurally distinguish the claimed apparatus over that of Muramatsu. 
	The apparatus taught by Muramatsu is reasonably capable of being used in a device as recited in the wherein clause above as Muramatsu recognizes that the substrate can be incorporated in electronic devices (para [0003] - "Electronic devices have been miniaturized while implementing more functions. As a result, the semiconductor devices used in such electronic devices have become smaller, while being more integrated and include more terminals. The reliability required for such semiconductor devices has also increased. Such a semiconductor device generally has a structure in which a semiconductor chip is mounted on a wiring substrate. Thus, the miniaturization and increased integration of a semiconductor chip has miniaturized and highly integrated connection terminals of the wiring substrate. A flip-chip mounting technique is thus often used for mounting on a semiconductor chip.").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

In an alternate ground of rejection, claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Muramatsu and further in view of examiner's assertion of official notice.
Regarding claims 10 and 20, Muramatsu does not specifically disclose that the substrate that is incorporated into a device selected from a group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, an internet of things (IoT) device, and a device in an automotive vehicle. 
However, Muramatsu recognizes that "Electronic devices have been miniaturized while implementing more functions. As a result, the semiconductor devices used in such electronic devices have become smaller, while being more integrated and include more terminals. The reliability required for such semiconductor devices has also increased. Such a semiconductor device generally has a structure in which a semiconductor chip is mounted on a wiring substrate. Thus, the miniaturization and increased integration of a semiconductor chip has miniaturized and highly integrated connection terminals of the wiring substrate. A flip-chip mounting technique is thus often used for mounting on a semiconductor chip." (para [0003]).
Examiner asserts an official notice that a device such as a computer is well-known in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muramatsu and the official notice that a device such as a computer being well-known to form an electronic device for a user, because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art," one of ordinary skill in the art would have been motivated to make the above combination. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claim 3 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 1 or (1b) all of the limitations of claim 3 fully incorporated into the base claim 1; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 1 are successfully traversed.
	Claim 5 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 1 or (1b) all of the limitations of claim 5 fully incorporated into the base claim 1; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 1 are successfully traversed.
	Claim 6 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 1 or (1b) all of the limitations of claim 6 fully incorporated into the base claim 1; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 1 are successfully traversed.
	Claim 7 is currently rejected as being dependent on the rejected base claim 1, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 1 or (1b) all of the limitations of claim 7 fully incorporated into the base claim 1; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 1 are successfully traversed.
	Claim 13 is currently rejected as being dependent on the rejected base claim 11, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 11 or (1b) all of the limitations of claim 13 fully incorporated into the base claim 11; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 11 are successfully traversed.
	Claim 15 is currently rejected as being dependent on the rejected base claim 11, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 11 or (1b) all of the limitations of claim 15 fully incorporated into the base claim 11; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 11 are successfully traversed.
	Claim 16 is currently rejected as being dependent on the rejected base claim 11, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 11 or (1b) all of the limitations of claim 16 fully incorporated into the base claim 11; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 11 are successfully traversed.
	Claim 17 is currently rejected as being dependent on the rejected base claim 11, but would be allowable if (1a) rewritten in independent form to include all of the limitations of its base claim 11 or (1b) all of the limitations of claim 17 fully incorporated into the base claim 11; AND (2) pending 35 U.S.C. 112(a) and 112(b) rejections of the base claim 11 are successfully traversed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0066613 A1 to Lee et al.
Pub. No. US 2017/0263545 A1 to Tsukamoto et al.
Pub. No. US 2012/0073862 A1 to Muramatsu et al.
Pub. No. US 2006/0244128 A1 to Hayashi et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408).  The examiner can normally be reached on 8 AM to 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
27 April 2022	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.